Citation Nr: 9935959	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  94-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of polio 
and a spinal disc condition (postoperative herniated nucleus 
pulposus at L5).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1948 to July 
1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated April 8, 1997, the 
Board declined to reopen previously denied claims seeking 
entitlement to service connection for residuals of polio and 
a spinal disc condition (postoperative herniated nucleus 
pulposus at L5).  The appellant appealed the Board's decision 
to the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court").  In December 1998, 
counsel for the appellant and VA filed a joint motion to 
vacate and remand the Board's decision of April 1997.  The 
motion was granted by Order of the Court dated in December 
1998, and the case has been remanded to the Board for further 
readjudication and disposition in accordance with the Court's 
order.  On June 23, 1999, the Board remanded the case to the 
RO for readjudication based on a recent change in the law 
concerning claims for service connection based on the 
submission of "new and material" evidence.


REMAND

In the remand dated June 23, 1999, the Board ordered the RO 
to do the following: (1) contact the appellant, through his 
attorney, for the purpose of allowing him a sufficient period 
of time to submit any additional evidence in support of the 
claim; and (2) then readjudicate the claim with consideration 
of the judicial precedent in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

On June 30, 1999, the RO sent a letter to the appellant, 
through his attorney, that gave the appellant and his 
attorney an opportunity to submit any additional evidence.  
The appellant and his attorney did not respond within 60 
days, as requested by the RO.  Subsequent to the 60-day 
period, the RO did not readjudicate the claim.  Instead, the 
RO recertified the claim to the Board on November 2, 1999.  
In a statement dated November 8, 1999, the appellant's 
attorney noted that the RO had not issued a supplemental 
statement of the case.  Since the RO did not readjudicate the 
claim, the RO did not comply with the June 23, 1999 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO must readjudicate the claim.  The 
RO's readjudication of this claim should 
be in accord with the judicial precedent 
in Hodge, Elkins, Winters, supra, 
regarding whether the claim should be 
reopened according to the specific 
criteria set forth under 38 C.F.R. § 
3.156(a), and if so, whether it is well 
grounded.  If the decision on the 
appealed claim remains adverse to the 
appellant, he and his attorney should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the RO subsequent to 
the issuance of the March 1994 statement 
of the case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












